DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response filed 6/21/2022 have been entered. 
	Claims 1-21 are pending.
Claims 1-6 and 11-21 are withdrawn from further consideration as they are directed to non-elected subject matter.
Upon reconsideration, the outstanding rejection under 35 USC 103a has been withdrawn.
The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 6/21/2022.
A new ground rejection is set forth below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippatos et al., Current Opinion in Clinical Nutrition and Metabolic Care 2005, 8:249–254 in view of Devkar et al., Pharmaceutical Biology, 2016 VOL. 54, NO. 11, 2394–2403.
Filippatos et al. teaches TNF playing a major role in the development of cardiac cachexia (see page 250, Col. 1 – 2, Cytokine and neuroendocrine activation Section). Filippatos et al., teaches “Cachectic CHF patients have markedly increased plasma levels of tumour necrosis factor (TNF) and other cytokines (see page 250, col. 1, last paragraph). Filippatos et al. teaches “TNF is one of the key cytokines important to the development of catabolism, together with IL-1, IL-6 and transforming growth factor beta [14]. In-vivo experiments have shown that IL-6 is capable of inducing proteolysis, muscle atrophy and weight loss, all of which can be prevented by IL-6 antibody therapy. TNF is increased in patients in cardiac cachexia, and is the strongest predictor of the degree of previous weight loss.” (page 250, col. 2, first paragraph). Filippatos et al. further teaches “In animals, when TNF-producing cells are implanted into skeletal muscle cachexia occurs, whereas TNF-producing cells implanted in the brain cause profound anorexia. TNF can also induce skeletal muscle wasting, modulate collagen synthesis, and induce IL-1 release and apoptosis in many cell types” (see page 250, first paragraph).
Filippatos et al. does not expressly teach the administer withanolides from Withania somnifera, especially withanolide-A, to treat cardiac cachexia. 
Devkar et al. teaches Withania somnifera extracted withanolid-rich fraction (WRF) (in the dosage of 50, 100, and 200 mg/kg – the examiner notes that it is 5.24 x 0.05 mg/kg , 5.24 x 0.1 mg/kg, and 5.24 x 0.2 mg/kg of withanolide A) can significantly down-regulate the TNF level expression (see the abstract). Devkar et al. teaches withanolide A is the largest content in WRF (see page 2396, col. 2, third paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ withanolide A, in the dosage herein claimed, in a method of treating cardiac cachexia.
One of ordinary skill in the art would have been motivated to employ withanolide A, in the dosage herein claimed, in a method of treating cardiac cachexia.  The examiner notes that withanolides can suppress TNF expression.  It is also known that TNF plays a key role in developing muscular wasting in CHF patients. Therefore, employing withanolide A to decrease the level of TNF and thereby treating cardiac cachexia would be reasonably expected to be effective.
Furthermore, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the dosage taught in Devkar et al. encompasses the herein claimed dosage, prima facie obviousness exists.
No claims are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627